Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                         Illinois Official Reports                      the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2021.02.08
                                                                        15:10:05 -06'00'



   Doe v. Alexian Brothers Behavioral Health Hospital, 2019 IL App (1st) 180955



Appellate Court      JANE DOE, Plaintiff-Appellant, v. ALEXIAN BROTHERS
Caption              BEHAVIORAL HEALTH HOSPITAL, Defendant-Appellee.



District & No.       First District, Sixth Division
                     No. 1-18-0955



Filed                July 26, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 14-L-3610; the
Review               Hon. Mary R. Minella, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Amanda M. Martin and Izabela Poznanski, of Law Offices of Parente
Appeal               & Norem, P.C., of Chicago, for appellant.

                     Joshua G. Vincent, Matthew P. Walsh II, James M. Hofert, Carson R.
                     Griffis, and Lari A. Dierks, of Hinshaw & Culbertson LLP, of
                     Chicago, for appellee.



Panel                JUSTICE CUNNINGHAM delivered the judgment of the court, with
                     opinion.
                     Presiding Justice Delort and Justice Connors concurred in the
                     judgment and opinion.
                                                    OPINION

¶1       The plaintiff-appellant, by the pseudonym Jane Doe (the plaintiff), filed the instant action
     against the defendant-appellee, Alexian Brothers Behavioral Health Hospital (the hospital), in
     the circuit court of Cook County. The plaintiff’s complaint sought damages for alleged
     emotional injuries she suffered after a former employee of the hospital mailed the plaintiff a
     harassing letter. Following a jury verdict in favor of the plaintiff, the trial court determined that
     the verdict was inconsistent with the jury’s answer to a special interrogatory. The trial court
     then entered judgment in favor of the hospital on the basis that the special interrogatory was
     controlling. The plaintiff now appeals, arguing that the special interrogatory should never have
     been submitted to the jury. For the following reasons, we reverse the judgment of the circuit
     court of Cook County and remand the case for a new trial.

¶2                                           BACKGROUND
¶3        The hospital is a health care provider that operates an outpatient psychiatric clinic in
     Hoffman Estates, Illinois. The plaintiff received treatment from the hospital over the course of
     several years for her mental health issues, mainly related to sexual abuse that she suffered as a
     child.
¶4        Michelle Morrison, 1 the hospital’s former employee who sent the letter in question to the
     plaintiff, was a senior account representative in the hospital’s billing department from 2005 to
     2010. Morrison worked directly with various insurance companies to resolve patient billing
     issues related to treatment received by patients of the hospital. Morrison’s duties included
     requesting copies of patients’ mental health records, as required by insurers, in order to provide
     the insurance companies with information needed regarding treatment rendered to their
     insureds. This information was used to obtain payment. On July 28, 2010, the hospital
     discovered that Morrison was using the hospital’s computer system for personal Internet
     searches unrelated to her work. As a result of this, the hospital terminated her employment.
¶5        Four months after Morrison’s termination, Chris Novak, who was then the hospital’s
     practice administrator, received an anonymous letter containing only the word “liar.” The
     word’s individual letters had been cut from magazines and pasted onto stationery bearing the
     hospital’s letterhead. Novak brought the letter to the attention of the hospital’s risk manager,
     who recommended filing a police report, which Novak did.
¶6        Over the next year and a half, several of the hospital’s patients received disturbing,
     anonymous letters, always on stationery bearing the hospital’s letterhead. The letters
     referenced private information from the patients’ mental health records retained by the
     hospital. The letters were of a vile and shocking personal nature.
¶7        The plaintiff was the fourth known patient to receive one of these anonymous, shocking
     letters. The letter sent to the plaintiff made disturbing references to the sexual abuse that she
     had suffered as a child, as well as to her mental health issues and treatments.
¶8        After each patient received an anonymous letter, they notified the hospital, which in turn
     notified the police. Eventually, the police determined that Morrison was the author of all the
     anonymous letters and arrested her. Morrison was eventually convicted of three counts of

         1
          Morrison is not a party to this appeal.

                                                      -2-
       felony forgery. Morrison later testified via deposition regarding her activity while she was
       employed by the hospital. Among other things, she claimed to have taken 50 patient records
       home while she was employed by the hospital.
¶9         The plaintiff subsequently filed the complaint in the instant action. The plaintiff’s
       complaint was originally filed against both the hospital and Morrison. However, the plaintiff
       dismissed Morrison as a party and filed an amended complaint against only the hospital. The
       amended complaint alleged five claims against the hospital: (1) institutional negligence,
       (2) willful and wanton institutional conduct, (3) negligent supervision, (4) negligent infliction
       of emotional distress, and (5) violation of the Mental Health and Developmental Disabilities
       Confidentiality Act (740 ILCS 110/1 et seq. (West 2014)). The plaintiff’s complaint averred:
       “The outrageous content of [Morrison’s letter] has severely and adversely impacted the health
       and well-being of [the plaintiff], directly and proximately causing her to suffer extreme
       emotional and psychological trauma, and severely aggravating her mental health conditions,
       requiring extensive further mental health treatment.”
¶ 10       The hospital denied the material allegations of the plaintiff’s complaint and pleaded sole
       proximate cause as an affirmative defense based on the “criminal conduct” of Morrison. The
       hospital also filed a counterclaim for contribution against Morrison and sought apportionment
       of fault between itself and Morrison, pursuant to section 2-1117 of the Code of Civil Procedure
       (the Code) (735 ILCS 5/2-1117 (West 2014)), thus making Morrison a third-party defendant
       in the lawsuit.
¶ 11       A jury trial commenced. The plaintiff argued that the hospital allowed Morrison to request
       and obtain patient records that were more than the “minimum necessary” to complete her tasks
       related to billing, in accordance with the Health Insurance Portability and Accountability Act
       of 1996 (HIPAA) (Pub. L. No. 104-191, 110 Stat. 1936 (codified as amended in scattered
       sections of 29 U.S.C. and 42 U.S.C.)). See 45 C.F.R. § 164.502(b) (2014) (“[w]hen using or
       *** when requesting protected health information ***, a covered entity or business associate
       must make reasonable efforts to limit protected health information to the minimum necessary
       to accomplish the intended purpose of the use, disclosure, or request”). The plaintiff argued
       that the hospital failed to properly monitor the amount of records Morrison requested, failed to
       supervise her use of the records, and failed to properly train her.
¶ 12       The hospital’s defense theory was that Morrison was the sole proximate cause of the
       plaintiff’s injuries based on her rogue behavior and criminal conduct. The hospital presented
       several witnesses, including Morrison’s former supervisor and the hospital’s administrative
       expert, who all testified that Morrison completed the hospital’s privacy and confidentiality
       training, completed 72 separate HIPAA continuing education modules during her employment,
       and signed the hospital’s confidentiality statement.
¶ 13       Morrison initially testified 2 in her deposition that her supervisor allowed her to take some
       of the patients’ medical records home in order to practice medical coding. Morrison later stated
       in her deposition that although her supervisor gave her permission to use the medical records
       to practice coding, she was not sure that her supervisor gave her specific permission to take
       the records home. Morrison’s supervisor testified at trial that she never gave Morrison
       permission to take any medical records home.

           2
            Morrison did not testify at the trial. Instead, the transcript from her deposition given earlier was
       read into the record at trial.

                                                       -3-
¶ 14       During the jury instruction conference, the court asked the plaintiff’s counsel whether the
       plaintiff was attributing Morrison’s negligence to the hospital. Plaintiff’s counsel responded:
       “We’re alleging that it’s really the hospital’s failure to supervise, failure to train, and we’re
       really not focusing on [Morrison’s] actions.” The plaintiff’s counsel also agreed that it was
       unnecessary to instruct the jury on the theory of agency because “there’s no allegation of
       agency.”
¶ 15       The plaintiff tendered a modified version of Illinois Pattern Jury Instructions, Civil, No.
       12.04 (2011) (hereinafter IPI Civil (2011) No. 12.04):
               “More than one party may be to blame for causing an injury. If you decide that the
               defendant was negligent and that its negligence was a proximate cause of injury to the
               plaintiff; it is not a defense that some third person who is not a party to the suit may
               also have been to blame.” (Emphasis in original.) 3
       The court noted that the “Notes on Use” section of IPI Civil (2011) No. 12.04 indicates that it
       should be used only where negligence of a person who is not a party to the lawsuit may have
       contributed to the cause of the occurrence. Because Morrison was a party to the lawsuit through
       the hospital’s contribution claim, the court refused to give the modified IPI Civil (2011) No.
       12.04 jury instruction.
¶ 16       The hospital then requested that the jury instructions include the hospital’s contribution
       claim against Morrison. The plaintiff’s counsel objected to characterizing Morrison’s conduct
       as “criminal,” in the contribution claim instructions tendered by the hospital. Once that
       language was removed, the plaintiff’s counsel told the court that “otherwise that language in
       terms of theirs is fine.”
¶ 17       The hospital also requested to have the following special interrogatory submitted to the
       jury: “Was Michelle Morrison the sole proximate cause of [the plaintiff’s] claimed injuries?”
       The plaintiff objected to the special interrogatory on the basis that there was no evidence “that
       could sustain something being the sole proximate cause.” The court allowed the special
       interrogatory over the plaintiff’s objection.
¶ 18       The trial court provided the jury with instructions as to the plaintiff’s claims against the
       hospital, as well as the hospital’s contribution claim against Morrison. The instructions stated
       that the plaintiff alleged that numerous actions by the hospital were the “proximate cause” of
       her injuries. The instructions defined “proximate cause” as:
               “[A] cause that, in the natural or ordinary course of events, produced the plaintiff’s
               injury. It need not be the only cause, nor the last or nearest cause. It is sufficient if it
               combines with another cause resulting in the injury.”
¶ 19       The jury received several verdict forms. It was instructed to fill out verdict form A if it
       found in favor of the plaintiff or verdict form B if it found in favor of the hospital. Verdict
       form A included a section for the jury to award damages, a section to indicate whether it found
       in favor of the hospital on its contribution claim against Morrison, and a section to apportion
       fault between the hospital and Morrison. Verdict form C asked the jury to indicate whether it
       found that the hospital “acted with actual or deliberate intention to harm or, if not intentional,
       showed an utter indifference to or conscious disregard for the safety of the plaintiff.” The jury

           3
            The IPI Civil (2011) No. 12.04 instruction tendered by the plaintiff modified the word “person” to
       “party.”

                                                      -4-
       was also given a separate, unlabeled form, which contained the special interrogatory: “Was
       Michelle Morrison’s actions the sole proximate cause of [the plaintiff’s] claimed injuries?”
¶ 20       During deliberations, the jury submitted a question to the trial court regarding the special
       interrogatory. The written question asked: “Do we need to fill out this form and is it part of
       verdict form C?” The trial court’s written response stated: “You need to fill out the form
       attached. It is not a part of verdict form C.”
¶ 21       The jury returned verdict form A in favor of the plaintiff. The jury awarded the plaintiff $1
       million in damages for her emotional distress and loss of a normal life. The jury also answered
       “yes” and found in favor of the hospital on its contribution claim against Morrison. The jury
       apportioned fault between the hospital and Morrison, apportioning 20% of fault to the hospital
       and 80% of fault to Morrison. On verdict form C, the jury answered “no” in finding that the
       hospital had not acted with intention or indifference to harm the plaintiff. Lastly, the jury
       answered the hospital’s special interrogatory in the affirmative. The jury found that Morrison
       was the sole proximate cause of the plaintiff’s injuries.
¶ 22       The hospital argued that the jury’s general verdict was inconsistent with the special
       interrogatory and moved the court to enter judgment in its favor. The court agreed that the
       general verdict and the special interrogatory were inconsistent. The court determined that the
       special interrogatory was controlling and consequently entered judgment in favor of the
       hospital on all counts.
¶ 23       The plaintiff filed a posttrial motion to set aside the special interrogatory, vacate the
       judgment in favor of the hospital, and enter the jury verdict in favor of the plaintiff. The
       plaintiff argued that the special interrogatory should never have been given because the lawsuit
       was not about sole proximate cause. The plaintiff noted that when she tried to tender the jury
       instruction IPI Civil (2011) No. 12.04, which instructs on sole proximate cause, the trial court
       rejected that instruction. The trial court opined at the time that the instruction would have been
       improper since Morrison was a party to the lawsuit. The plaintiff argued that because it was
       improper to submit instruction IPI Civil (2011) No. 12.04 to the jury, it was, in turn, improper
       to submit a special interrogatory to the jury which asked about sole proximate cause. The
       plaintiff also argued that another reason why the special interrogatory should not have been
       given was because it confused the jury. The plaintiff argued that in the context of all the other
       jury instructions, including the instruction which defined “proximate cause,” the special
       interrogatory was ambiguous and confusing. The plaintiff highlighted the jury’s question
       regarding whether the special interrogatory was a part of verdict form C as evidence that the
       jury was confused. Additionally, the plaintiff claimed that the special interrogatory failed to
       indicate whether the jury found Morrison’s actions to be within or outside the scope of her
       employment. The plaintiff averred that it was clear that the jury intended to find in her favor
       on her claims against the hospital because of its verdict on verdict form A. She asked the trial
       court to set aside the special interrogatory and enter judgment in her favor.
¶ 24       Following a hearing on the plaintiff’s motion, the trial court entered an order denying the
       motion. In its written order, the trial court explained that the special interrogatory was proper
       because the hospital’s defense theory was that Morrison was the sole proximate cause of the
       plaintiff’s injuries. The trial court also found that there was no evidence of jury confusion.
       Regarding the jury’s written question, the court stated:
               “The question[ ] sought clarification or reflected a question about procedure rather than
               signifying confusion. *** Possibly and presumably, the jury’s question *** was

                                                   -5-
               prompted by the fact that the special interrogatory, without a heading, was located
               directly after the jury instruction bearing ‘Verdict Form C’ in the stack of jury
               instructions given to the jurors.”
       The trial court also rejected the plaintiff’s argument that the special interrogatory failed to
       determine whether Morrison’s conduct was within or outside the scope of her employment.
       The trial court noted that the plaintiff had an opportunity to tender such a special interrogatory
       in order to prove its case, but failed to do so. The court concluded:
               “Special interrogatories must go to the ultimate issue; they are not to be used as
               questionnaires to the jury to fill in gaps in plaintiff’s proof. *** The special
               interrogatory in this case concerned an ultimate issue of fact, and tested the general
               verdict. It was clearly worded in proper form. The special interrogatory properly
               controlled the verdict.”
       This appeal followed.

¶ 25                                            ANALYSIS
¶ 26       We note that we have jurisdiction to review this matter, as the plaintiff filed a timely notice
       of appeal following the denial of her posttrial motion. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R.
       303 (eff. July 1, 2017).
¶ 27       The plaintiff presents the following issues on appeal: (1) whether it was proper for the trial
       court to submit a special interrogatory on sole proximate cause to the jury, (2) whether the trial
       court erred in finding that the special interrogatory was irreconcilable with the general verdict
       and entering judgment for the hospital, (3) whether the hospital was entitled to apportionment
       of fault, and (4) whether the trial court abused its discretion in not allowing the plaintiff to
       question prospective jurors about punitive damages during voir dire. Because the issue of
       whether the sole proximate cause special interrogatory should have been submitted to the jury
       is dispositive, we turn to it first.
¶ 28       The plaintiff argues that the sole proximate cause special interrogatory was not in proper
       form because it was ambiguous and confusing. The plaintiff focuses on the fact that the jury
       instructions lacked a definition of “sole proximate cause.” 4 The plaintiff claims that the jury
       was clearly confused because it answered the special interrogatory in the affirmative, finding
       that Morrison was the sole proximate cause of the plaintiff’s injuries, despite simultaneously
       finding in the general verdict that the hospital was 20% at fault for the plaintiff’s injuries. As

           4
            The hospital argues that the plaintiff has forfeited its challenge to the special interrogatory,
       specifically its argument that there should have been a “sole proximate cause” definition, because the
       plaintiff did not object to the special interrogatory on that basis until her posttrial motion. During oral
       arguments before this court, the plaintiff’s counsel conceded that she never proposed a “sole proximate
       cause” definition but claimed that she timely objected to the special interrogatory on other grounds.
       Generally, arguments raised for the first time in a posttrial motion are forfeited. Guski v. Raja, 409 Ill.
       App. 3d 686, 697 (2011). However, forfeiture is a limitation on the parties, not the court, and we may
       exercise our discretion to review an otherwise forfeited issue. Great American Insurance Co. of New
       York v. Heneghan Wrecking & Excavating Co., 2015 IL App (1st) 133376, ¶ 81 (Gordon, J., specially
       concurring). In the interest of justice, we exercise our discretion to consider the plaintiff’s challenge to
       the special interrogatory, including her argument that it is confusing without a “sole proximate cause”
       definition.

                                                        -6-
       further evidence of confusion, the plaintiff also highlights the jury’s question to the trial court
       during deliberations regarding the special interrogatory.
¶ 29       Special interrogatories are governed by section 2-1108 of the Code (735 ILCS 5/2-1108
       (West 2016)), which states:
               “Unless the nature of the case requires otherwise, the jury shall render a general verdict.
               The jury may be required by the court, and must be required on request of any party, to
               find specially upon any material question or questions of fact submitted to the jury in
               writing. Special interrogatories shall be tendered, objected to, ruled upon and submitted
               to the jury as in the case of instructions. Submitting or refusing to submit a question of
               fact to the jury may be reviewed on appeal, as a ruling on a question of law. When the
               special finding of fact is inconsistent with the general verdict, the former controls the
               latter and the court may enter judgment accordingly.”
       A special interrogatory tests the general verdict against the jury’s determination as to one or
       more specific issues of ultimate fact. Simmons v. Garces, 198 Ill. 2d 541, 555 (2002). A special
       interrogatory is in proper form if (1) it relates to an ultimate issue of fact upon which the rights
       of the parties depend and (2) an answer responsive thereto is inconsistent with some general
       verdict that might be returned. Id. Additionally, “a special interrogatory: (1) should consist of
       a single direct question; (2) should not be prejudicial, repetitive, misleading, confusing or
       ambiguous; and (3) should use the same language or terms as the tendered instructions.” Smart
       v. City of Chicago, 2013 IL App (1st) 120901, ¶ 32. We review a trial court’s ruling regarding
       a request for a special interrogatory de novo. Id.
¶ 30       There is no question that the jury’s responses to the general verdict and the special
       interrogatory in this case were inconsistent. We acknowledge that a conflict between the
       general verdict and the special interrogatory does not necessarily mean that the special
       interrogatory was confusing. See Blakey v. Gilbane Building Corp., 303 Ill. App. 3d 872, 882
       (1999) (the mere fact of inconsistency between the general verdict and the special interrogatory
       does not indicate that the jury was confused in entering the special interrogatory; to so hold
       would patently nullify the pertinent provision of section 2-1108). However, in the context of
       all of the jury instructions in this case, the special interrogatory was indeed confusing and
       ambiguous.
¶ 31       First, the jury was asked whether it found in favor of the plaintiff on her claims against the
       hospital, which it did. Next, the jury was asked whether it found in favor of the hospital on its
       contribution claim against Morrison, which it also did. Then, it was asked to apportion fault
       for the plaintiff’s injuries between the hospital and Morrison, which it apportioned the hospital
       20% of fault and Morrison 80% of fault. Then it was asked if Morrison was the “sole proximate
       cause” of the plaintiff’s injuries, to which it answered yes. All of these instructions together
       produced a result that suggests confusion. We disagree with the trial court that the jury’s
       written question regarding the special interrogatory was of a procedural nature. It is much more
       likely that the jury was seeking clarification because it was confused by the sole proximate
       cause special interrogatory after just apportioning fault between the hospital and Morrison.
¶ 32       In Jacobs v. Yellow Cab Affiliation, Inc., 2017 IL App (1st) 151107, a taxi passenger filed
       a negligence action against a taxi driver and the respective taxi company after he suffered
       injuries in an automobile accident. The taxi driver and taxi company submitted the following
       special interrogatory: “ ‘Were [the plaintiff’s] actions on the night of the accident the sole


                                                    -7-
       proximate cause of plaintiff’s injuries and damages?’ ” Id. ¶ 127. The trial court rejected the
       special interrogatory, and this court affirmed that ruling on appeal. Id. This court explained:
                “[T]he language was so broad that a responsive answer would not necessarily be
                inconsistent with a general verdict. It is not clear what part of the verdict is being tested
                because the question does not specify any particular ‘actions on the night of the
                accident.’ It could refer to [the plaintiff’s] action of selecting [the taxi driver’s] cab,
                giving directions, using his phone during the ride, or yelling out to exit the highway.”
                Id.
       Similarly here, it is not clear what part of the verdict is being tested by the special interrogatory.
       The special interrogatory, “Was Michelle Morrison the sole proximate cause of [the plaintiff’s]
       claimed injuries?” could refer to more than one act or set of facts relating to Morrison. For
       example, it could relate to Morrison’s act of sending the letter, or it could relate to Morrison’s
       acts of bringing the plaintiff’s mental health record home with her and using it to send the
       letter. Stated another way, the jury could have found that although Morrison’s actions were the
       sole proximate cause of the plaintiff’s injuries, some of her actions would not have occurred
       but for the hospital’s negligence. This is especially true without clear jury instructions. As in
       Jacobs, the special interrogatory in this case was broad in the context of all the other
       instructions, and thus it is impossible to determine what the jury understood to be the meaning
       of “sole proximate cause.”
¶ 33        Indeed, there was no definition of “sole proximate cause.” And despite the hospital’s
       argument to the contrary, “sole proximate cause” is not a term that is broadly used in every
       day speech, such that it is a commonly understood term. Nevertheless, in support of its
       argument, the hospital directs us to Douglas v. Arlington Park Racecourse, LLC, 2018 IL App
       (1st) 162962, but we find that Douglas highlights that “sole proximate cause” is not well
       understood even in the legal community. In Douglas, the majority debated the term “sole
       proximate cause,” and ultimately held that it is proper to give a sole proximate cause instruction
       where there are multiple potential causes of a plaintiff’s injury. Id. ¶ 58. In Douglas, this court
       stated that “the word ‘sole’ does not necessarily imply only the singular.” Id. ¶ 57. However,
       the dissent, which we find more persuasive and clear, stated:
                     “Examining the plain language of this instruction, I must agree with the trial court
                that the sole proximate cause language is inappropriate where there is evidence of
                multiple—independent—potential causes of the plaintiff’s injuries by multiple parties.
                The sole proximate cause instruction contemplates just that—the ‘sole’ proximate
                cause of the plaintiff’s injury. ‘Sole’ is defined as ‘[o]ne and only’ or ‘[b]elonging or
                restricted to one person or group of people.’ Oxford English Dictionary, http://en.
                oxforddictionaries.com/definition/sole (last visited June 18, 2018). The majority
                attempts to torture the definition of this word to suggest that ‘the word “sole” does not
                necessarily imply only the singular.’ [Citation.] It does so by pointing to dictionary
                definitions that include the term ‘group.’ The definition I have quoted above also
                includes the term ‘group.’ But the majority’s strained argument completely glosses
                over the important part of the definition—‘one person or group of people.’ (Emphasis
                added.) Oxford English Dictionary, http://en.oxforddictionaries.com/definition/sole
                (last visited June 18, 2018). Each of the majority’s quoted definitions also includes this
                same limitation. Even though a group may be made of a number of individuals, it is
                still a collective singular, and the majority’s attempt to contort this meaning to

                                                     -8-
                encompass multiple distinct parties is simply absurd.” Id. ¶ 127 (Gordon, J.,
                dissenting).
       Like the dissent in Douglas, we also find that “sole proximate cause” cannot apply to more
       than one party. The take away, however, is that it is impossible to determine whether the jury
       in this case believed that “sole proximate cause” applied only to Morrison’s actions or to
       Morrison’s actions and the hospital’s actions together. As highlighted by the debate in
       Douglas, without a clear definition, “sole proximate cause” can be a confusing term to a jury.
       We find that to be the case here.
¶ 34        When the plaintiff attempted to tender IPI Civil (2011) No. 12.04 during the jury
       instructions conference, the trial court properly rejected it. IPI Civil (2011) No. 12.04 normally
       instructs a jury on sole proximate cause. 5 The “Notes on Use” section of IPI Civil (2011) No.
       12.04 makes clear, however, that those instructions are not to be used when they are directed
       at a party in the subject case. Morrison was a party in this case, having been brought in by the
       hospital on its contribution claim. Nonetheless, the hospital’s defense theory at trial was that
       Morrison was the sole proximate cause of the plaintiff’s injuries. When a defendant presents a
       sole proximate cause defense, it necessarily follows that there will be a sole proximate cause
       instruction. See Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 101 (1995) (a
       defendant has the right to establish, by competent evidence, that the conduct of a third person
       is the sole proximate cause of plaintiff’s injuries, and the defendant is entitled to an instruction
       on this theory). As discussed, the “sole proximate cause” instruction would have been improper
       here due to Morrison’s status as a party in the case. In turn, then, it was improper to submit the
       sole proximate cause special interrogatory to the jury since there could be no accompanying
       instruction on sole proximate cause in light of Morrison’s status as a party to the lawsuit.
¶ 35        Moreover, the jury instructions included a definition of “proximate cause,” which stated:
                “[A] cause that, in the natural or ordinary course of events, produced the plaintiff’s
                injury. It need not be the only cause, nor the last or nearest cause. It is sufficient if it
                combines with another cause resulting in the injury.” (Emphases added.)
       This definition specifically allows for more than one cause of the plaintiff’s injuries. It is well
       established that special interrogatories should use the same language contained in the other
       jury instructions. Thomas v. Johnson Controls, Inc., 344 Ill. App. 3d 1026, 1033 (2003).
       Without clear instructions, it is uncertain whether the jury in this case considered the
       “proximate cause” definition in its deliberation of the “sole proximate cause” special
       interrogatory. Accordingly, we find that the definition of “proximate cause” provided by the
       trial court, when combined with the lack of a definition for “sole proximate cause,” rendered
       the special interrogatory confusing. See Abruzzo v. City of Park Ridge, 2013 IL App (1st)
       122360, ¶ 67 (special interrogatories are to be read in the context of the parties’ claims and of
       the court’s other instructions to determine how the interrogatories might be interpreted by the
       jury and whether the jury might be confused).
¶ 36        Reading the sole proximate cause special interrogatory in the context of all the other jury
       instructions in this case, it undoubtedly has a confusing effect. It was therefore not in proper
       form and should not have been submitted to the jury. Thus, we reverse the judgment of the trial
       court, and we remand this case for a new trial.

           5
            We note that the plaintiff’s tendered version of IPI Civil (2011) No. 12.04 was modified and
       actually did not include the “sole proximate cause” instruction.

                                                     -9-
¶ 37       In light of this, we need not reach the remaining issues raised by the parties. This includes
       the plaintiff’s argument that the trial court abused its discretion during voir dire by not allowing
       her to question prospective jurors about punitive damages. While the plaintiff’s proposed
       questions for the prospective jurors may have been allowable, the jury ultimately found that
       the hospital did not act with willful or wanton conduct towards the plaintiff. Thus, any
       purported error on this issue during voir dire was harmless, as the plaintiff was not entitled to
       recover punitive damages at the conclusion of the case.

¶ 38                                         CONCLUSION
¶ 39      For the foregoing reasons, we reverse the judgment of the circuit court of Cook County
       and remand this case for a new trial consistent with this opinion.

¶ 40      Reversed and remanded.




                                                    - 10 -